IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,781-02


                       EX PARTE MILES DEAN FLEMING, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W04-00434-M (B) IN THE 194TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to thirty years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Fleming v. State, No. 05-09-00379-CR (Tex. Crim. App. — Dallas, August 8, 2011)

(not designated for publication).

        After reviewing the record, this Court finds that Applicant’s substantive claims are without

merit. Those claims are denied. Applicant’s remaining claim concerns the denial of credit for time
                                                                                                        2

spent in jail prior to his conviction. See Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004)

(Where an inmate seeks pre-sentence jail time credit, "[t]he appropriate remedy in this situation is

to require Applicant to present the issue to the trial court by way of a nunc pro tunc motion, . . . [and]

[i]f the trial court fails to respond, Applicant is first required to seek relief in the Court of Appeals,

by way of a petition for a writ of mandamus, unless there is a compelling reason not to do ."). That

claim is therefore dismissed.

Filed: November 11, 2015
Do not publish